SUMMARY ORDER
Chad L. Conner appeals a sentence consisting principally of 36 months imprisonment. We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal and hold as follows.
The district court did not err by not deducting losses stemming from certain trades within the insider-trading scheme from the profits made on other trades to arrive at the amount of gain pursuant to former U.S.S.G. § 2F1.2(b)(l) (2000). See United States v. Valenti 60 F.3d 941, 947 (2d Cir.1995) (holding that partial reimbursements of previously stolen moneys cannot be deducted from the amount of loss).
We lack jurisdiction to consider either the district court’s refusal to depart on certain grounds or the extent of its departure for extraordinary family circumstances. See United States v. Stinson, 465 F.3d 113, 114 & n. 1 (2d Cir.2006); United States v. Hargrett, 156 F.3d 447, 450 (2d Cir.1998).
The district court’s sentence was not substantively unreasonable and it was not imposed in a procedurally unreasonable manner. The sentence imposed was below the Guidelines range calculated after granting Conner a one-level departure for extraordinary family circumstances. Further, “[t]he weight to be afforded any given argument made pursuant to one of the § 3553 factors is a matter firmly committed to the discretion of the sentencing judge and is beyond our review, as long as the sentence ultimately imposed is reasonable in light of all the circumstances presented.” United States v. Nektalov, 461 F.3d 309, 319 (2d Cir.2006) (quoting United States v. Fernandez, 443 F.3d 19, 32 (2d Cir.), cert. denied, — U.S.-, 127 S.Ct. 192, 166 L.Ed.2d 143 (2006)).
We have considered any remaining arguments and found them to lack merit. We therefore affirm. However, we remand with instructions to amend the written judgment to comply with 18 U.S.C. § 3553(c)(2). See United States v. Jones, 460 F.3d 191, 198 (2d Cir.2006).